EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 7/20/22.
The application has been amended as follows: 
Withdrawn claim 6 has been cancelled.
Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Campeol et al. (US 2015/0125612) teaches a process of producing organosilane particles (i.e. claimed  silicone elastomer particles) with a silica coating (Abst.) comprising the steps of: coating the silicone elastomer with silica by adding tetramethoxysilane (¶¶ 0022, 0035) to a liquid containing organosilicon particles (¶ 0022), an basic (i.e. alkaline) substance (¶ 0040), a cationic surfactant, such as alkyltrimethylammonium salt (¶ 0025), and water (¶ 0031) and subjecting the tetramethoxylsilane to a hydrolytic condensation (¶ 0036).  Campeol further teaches that the particles have a mean particles size of 10-100 µm (¶ 0034).  Campeol teaches that the silica coated silicone particles are used to provide water repellency, but fails to expressly teach the shape of the particles or the weight ratio of components.  Campeol also teaches that the silicone particles are liquid during the coating step and therefore fails to teach that the silicone particles are cured silicone particles.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/Primary Examiner, Art Unit 1712